Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on April 5, 2021.  As directed by the amendment: claims 18 and 32 have been amended, claims 1-17, 19, 24 and 31 have been cancelled, and no claims have been added.  Thus, claims 18, 20-23, 25-30 and 32-35 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objection, §112(a), and §112(b) rejections of the previous action, except for the 112(a) rejections of claims 33-35.  Claims 33-35 are not amended, and the 112(a) rejections of the previous action are maintained. 
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. Applicant argues on page 10 that Foley’s orifice is not fixed and not capable of Rotation.  In response, Examiner notes that Foley is no longer applied to the rejection of claim 18, see below.  Additionally, Examiner notes that it is the shape of the .  
Claim Objections
Claim 18 is objected to because of the following informalities:  in line 19, “but” should be deleted.  Examiner has determined that “but” was likely included inadvertently.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  in line 7, “or if ice” should be “orifice”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 recites in line 12 “…a seal seated concentrically within the air inlet…”, which is not supported by the specification.  Instead, P0026 recites “A recessed seat 58 is located at an entrance to the second channel 48 which has a seal 60 therein…”, in other words, the seal is seated within a recessed seat, not concentrically within the air inlet.  Additionally, a seal seated concentrically within the air inlet could not function as recited in lines 12-13 “…to fluidly seal the aperture relative to the air inlet as the aperture is rotated via the ring relative to the air inlet hole.”  Claims 34-35 are similarly rejected. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 20-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino, US 6,129,701 in view of D.A. Hamilton (Hamilton), US 3,395,705 and further in view of Deng, US 2003/0135151 A1.
Regarding claim 18, Cimino discloses an apparatus (surgical aspirator and irrigator system 10, col. 9, line 27) comprising: a housing (housing, see annotated Fig. 7 below) forming a handle (handle, see annotated Fig. 7 below) and a shaft (shaft, see annotated Fig. 7 below), the shaft extends from the handle, and the housing defines a suction channel (suction channel 17, col. 9, line 32) from a distal end of the shaft and through the handle; and a suction control valve (vent valve 31, col. 9, line 29) connected to the suction channel at the handle, the suction control valve comprises: a valve body (valve body, see annotated Fig. 7 below) having a first channel (first channel, see annotated Fig. 7 below) and a second channel (vent passageway 32, col. 9, line 30) connected to the first channel, the first channel forms a portion of the suction channel, 

    PNG
    media_image1.png
    787
    771
    media_image1.png
    Greyscale

Although teaching a “rotating mechanism”, Cimino does not specifically teach the valve barrel comprises a rotatable ring extending around the handle and forming a portion of the housing, and the ring comprises an orifice configured to be rotated into and out of registration with an end of the second channel as the ring is rotated about the valve body.
However, Hamilton teaches a suction regulator where the valve barrel comprises a rotatable ring (sleeve 7, col. 2, line 33) extending around the handle and forming a portion of the housing, and the ring comprises an orifice (passage 8, col. 2, line 33) configured to be rotated into and out of registration with an end of the second channel as the ring is rotated about the valve body (sleeve 7 rotates about a tubular member 4 to progressively open and close vent port 6 to apply varying amounts of suction, col. 2, lines 33-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cimino with the rotatable ring of Hamilton for the purpose of providing adjustable suction control. 
Cimino in view of Hamilton does not teach wherein the orifice has a relatively wider first portion and a relatively narrower second portion, wherein the relatively wider first portion of the orifice has a generally circular cross section, and the relatively narrower second portion has a tapered end, wherein, in a first position of the rotatable ring, the second channel aligns with at least part of the relatively wider first portion of the orifice, and wherein in a second position of the rotatable ring, the second channel aligns with at least part of the relatively narrower second portion of the orifice, and the second channel but is out of alignment with the relatively wider first portion of the orifice. 
However, Deng teaches a handpiece with precision control wherein the orifice (bore 62, P0031, as shown in Fig. 4) has a relatively wider first portion and a relatively narrower second portion (first and second portion, see annotated Fig. 4 below and P0038), wherein the relatively wider first portion of the orifice has a generally circular cross section (circular profile, P0038, for large diameter section 102, and shown in Fig. 

    PNG
    media_image2.png
    808
    512
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the orifice and second channel orifice of Hamilton with a teardrop or keyhole shape and second channel orifce as taught by Deng P0038, for the purpose of regulating air flow, as taught by Deng P0031.
Regarding claim 20, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 18 where the second channel terminates at a circular orifice (Deng teaches bore 159, see Fig. 2 and P0049 forming bore 46 that terminates at a circular orifice (bore 46 abuts valve chamber 52, P0050 and Fig. 3A).
Deng is silent with regard to wherein the relatively narrower second portion is longer than the diameter of the circular orifice.
However, the specification does not indicate that this is a critical limitation, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the relatively narrower second portion longer than the diameter of the circular orifice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 18 where the ring is rotatably connected to the handle about a center axis of rotation which is aligned with a longitudinal axis of the handle (Hamilton, Fig. 1, sleeve 7 has a concentric coaxial fit to rotate about the central axis).  
Regarding claim 22, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 18 where the ring comprises ridges (Hamilton, wings 10, col. 2, 
Regarding claim 23, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 18 where the valve body comprises a projection (Hamilton, retaining means 11, col. 2, lines 28-29) extending out of a rear end of the handle (Hamilton, Fig. 2), the first channel extends through the projection (Hamilton, Fig. 2 illustrates the first channel (suction channel) extending through the projection), and the projection is configured to have a suction tube (Hamilton, connecting tube 15, col. 2, line 30) mounted thereon.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cimino in view of Hamilton in view of Deng, with the projection of Hamilton for the purpose of mounting a suction tube thereon. 
Regarding claim 25, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 18 where the ring is located around a rear end (rear end proximal to the line that demarcates the handle of annotated Fig. 7 of Cimino in claim 18 above) of the handle.
Regarding claim 26, 
Regarding claim 27, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 26 where the at least one partially open position comprises multiple partially open positions to allow a user to variably adjust an amount of air entering the suction channel and thereby vary the suction at the distal end of the shaft (Deng, multiple registrations of section 104, P0053). 
Regarding claim 28, Cimino in view of Hamilton in view of Deng teaches an apparatus as in claim 18 where the valve barrel is configured to be moved by a thumb of a hand of a user as the user is grasping the housing at the handle with the hand (the apparatus is fully capable of being moved by a thumb of a hand of a user as the user is grasping the housing at the handle with the hand).  
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino in view of Hamilton in view of Deng and further in view of Foley, US 2003/0216690 A1.
Regarding claim 29, Cimino in view of Hamilton in view of Foley and further in view of Deng teaches an apparatus as in claim 18.
Cimino in view of Hamilton in view of Deng does not teach the apparatus further comprising a lock configured to lock the valve barrel at a predetermined position.
However, Foley teaches a surgical suction regulator valve comprising a lock (Foley, spaced indentations 40 and protrusions 42, P0025, shown in Fig. 6) configured to lock the valve barrel at a predetermined position (Foley, retention in a desired position, P0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Cimino in view of 
Regarding claim 30, Cimino in view of Hamilton in view of Deng and further in view of Foley teaches an apparatus as in claim 29 further comprising a biasing system (Foley, spaced indentations 40 and protrusions 42, P0025, shown in Fig. 6) configured to bias the valve barrel at a predetermined position (Foley, retention in a desired position, P0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Cimino in view of Hamilton in view of Deng with the spaced indentations and protrusions of Foley for the purpose of providing for controlled, incremental movement of the valve member relative to the valve body and retention of the valve member in a desired position, as taught by Foley P0025.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783